Exhibit 10.38.1

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

This Amendment No. 4 to Credit Agreement (this “Agreement”) dated as of
August 12, 2005 is made by and between NEUSTAR, INC., a Delaware corporation
having its principal place of business in Sterling, Virginia (the “Borrower”),
and BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States (“Bank of America”), in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement (as
defined below)) (in such capacity, the “Administrative Agent”), and each of the
Lenders signatory hereto, and each of the Guarantors (as defined in the Credit
Agreement) signatory hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of August 14, 2002, as amended by
Amendment No. 1 to Credit Agreement dated as of October 1, 2003, Amendment No. 2
to Credit Agreement dated as of August 30, 2004, and Amendment No. 3 to Credit
Agreement and Waiver dated as of February 15, 2005 (and as hereby amended and as
from time to time hereafter further amended, modified, supplemented, restated,
or amended and restated, the “Credit Agreement”; capitalized terms used in this
Agreement not otherwise defined herein shall have the respective meanings given
thereto in the Credit Agreement), pursuant to which the Lenders have made
available to the Borrower a revolving credit facility, including a letter of
credit facility; and

 

WHEREAS, the Maturity Date of such revolving credit facility is August 15, 2005;
and

 

WHEREAS, the Borrower desires to extend the Maturity Date to February 10, 2006
and has requested a reduction in the Applicable Rate; and

 

WHEREAS, the Borrower has requested that the Credit Agreement be amended to
reflect such extension in the Maturity Date ;

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Amendments to Credit Agreement. 
Subject to the terms and conditions set forth herein, Section 1.01 of the Credit
Agreement is amended to restate the definitions of “Applicable Rate” and
“Maturity Date” in their entirety to read as follows:

 

--------------------------------------------------------------------------------


 

“Applicable Rate” means, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

Applicable Rate

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Commitment
Fee

 

Eurodollar
Rate, LIBOR
Daily Floating
Rate and Letter
of Credit Fee

 

Base Rate

 

1

 

<1.00:1

 

.200%

 

1.00%

 

.000%

 

2

 

>1.00:1 but <1.50:1

 

.250%

 

1.25%

 

.000%

 

3

 

>1.50:1 but <2.00:1

 

.250%

 

1.50%

 

.250%

 

4

 

>2.00:1

 

.300%

 

1.75%

 

.75%

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the third Business Day
immediately following the date a Compliance Certificate is received by the
Administrative Agent pursuant to Section 7.02(b); provided, however, that if a
Compliance Certificate is not received by the Administrative Agent when due in
accordance with such Section, then Pricing Level 4 shall apply as of the third
Business Day after the date on which such Compliance Certificate was required to
have been delivered to the Administrative Agent until such Compliance
Certificate is delivered.

 

“Maturity Date” means February 10, 2006.

 

2.                                       Effectiveness; Conditions Precedent. 
The effectiveness of this Agreement and the amendments to the Credit Agreement
herein provided are subject to the satisfaction of the following conditions
precedent:

 

(a)                                  the Administrative Agent shall have
received each of the following documents or instruments in form and substance
reasonably acceptable to the Administrative Agent:

 

(i)                                     four (4) original counterparts of this
Agreement, duly executed by the Borrower, the Administrative Agent, each
Guarantor and the Required Lenders; and

 

(ii)                                  such other documents, instruments,
opinions, certifications, undertakings, further assurances and other matters as
the Administrative Agent shall reasonably request; and

 

2

--------------------------------------------------------------------------------


 

(b)                                 all fees and expenses payable to the
Administrative Agent and the Lenders (including the reasonable fees and expenses
of counsel to the Administrative Agent estimated to date) shall have been paid
in full (without prejudice to final settling of accounts for such fees and
expenses).

 

3.             Consent of the Guarantors.  Each Guarantor hereby consents,
acknowledges and agrees to the amendments set forth herein and hereby confirms
and ratifies in all respects the Guaranty to which such Guarantor is a party 
(including without limitation the continuation of such Guarantor’s payment and
performance when due of the obligations thereunder upon and after the
effectiveness of this Agreement and the amendments contemplated hereby) and the
enforceability of such Guaranty against such Guarantor in accordance with its
terms.

 

4.                                       Representations and Warranties.  In
order to induce the Administrative Agent and the Lenders to enter into this
Agreement, the Borrower represents and warrants to the Administrative Agent and
the Lenders as follows:

 

(a)                                  The representations and warranties made by
the Borrower in Article VI of the Credit Agreement and in each of the other Loan
Documents to which it is a party are true and correct on and as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date;

 

(b)                                 Since the date of the most recent financial
reports of the Borrower delivered pursuant to Section 7.01 of the Credit
Agreement, no act, event, condition or circumstance has occurred or arisen
which, singly or in the aggregate with one or more other acts, events,
occurrences or conditions (whenever occurring or arising), has had or could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  The Persons appearing as Guarantors on the
signature pages to this Agreement constitute all Persons who are required to be
Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, (except as may have been waived in writing by the Required Lenders)
including without limitation all Persons who became Subsidiaries or were
otherwise required to become Guarantors after the Closing Date, and each of such
Persons has become and remains a party to a Guaranty as a Guarantor;

 

(d)                                 This Agreement has been duly authorized,
executed and delivered by the Borrower and the Guarantors and constitutes a
legal, valid and binding obligation of such parties, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and

 

(e)                                  No Default or Event of Default has occurred
and is continuing.

 

3

--------------------------------------------------------------------------------


 

5.                                       Entire Agreement.  This Agreement,
together with all the Loan Documents (collectively, the “Relevant Documents”),
sets forth the entire understanding and agreement of the parties hereto in
relation to the subject matter hereof and supersedes any prior negotiations and
agreements among the parties relating to such subject matter.  No promise,
condition, representation or warranty, express or implied, not set forth in the
Relevant Documents shall bind any party hereto, and no such party has relied on
any such promise, condition, representation or warranty.  Each of the parties
hereto acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other.  None of the terms or conditions of
this Agreement may be changed, modified, waived or canceled orally or otherwise,
except in writing and in accordance with Section 11.01 of the Credit Agreement.

 

6.                                       Full Force and Effect of Agreement. 
Except as hereby specifically amended, modified or supplemented, the Credit
Agreement and all other Loan Documents are hereby confirmed and ratified in all
respects and shall be and remain in full force and effect according to their
respective terms.

 

7.                                       Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

 

8.                                       Governing Law.  This Agreement shall in
all respects be governed by, and construed in accordance with, the laws of the
State of New York applicable to contracts executed and to be performed entirely
within such State, and shall be further subject to the provisions of
Section 11.16 of the Credit Agreement.

 

9.                                       Enforceability.  Should any one or more
of the provisions of this Agreement be determined to be illegal or unenforceable
as to one or more of the parties hereto, all other provisions nevertheless shall
remain effective and binding on the parties hereto.

 

10.                                 References.  All references in any of the
Loan Documents to the “Credit Agreement” shall mean the Credit Agreement, as
amended hereby.

 

11.                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each of the Guarantors and the Lenders, and their
respective successors, legal representatives, and assignees to the extent such
assignees are permitted assignees as provided in Section 11.07 of the Credit
Agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
Credit Agreement and Waiver to be made, executed and delivered by their duly
authorized officers as of the day and year first above written.

 

 

BORROWER:

 

 


 


NEUSTAR, INC.


 


 


 

 

By:

/s/ Jeffrey A. Babka

 

 

Name:

Jeffrey A. Babka

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

BIZTELONE, INC.

 

 

 

 

By:

/s/ Jeffrey A. Babka

 

 

Name:

Jeffrey A. Babka

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

NIGHTFIRE ACQUISITION CORPORATION

 

 

 

 

By:

/s/ Jeffrey A. Babka

 

 

Name:

Jeffrey A. Babka

 

Title:

Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Michael D. Brannan

 

 

Name:

Michael D. Brannan

 

Title:

Senior Vice President

 

2

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Barbara P. Levy

 

 

Name:

Barbara P. Levy

 

Title:

Senior Vice President

 

3

--------------------------------------------------------------------------------